I. The petition may be maintained. Keene v. District, 89 N.H. 477, 482.
II. The vote was valid. Its condition that its legality should be determined before it became operative was not an undertaking to delegate legislative power. No question of the wisdom or expediency of the vote was sought to be assigned for determination by others, as in State v. Hayes,61 N.H. 264.
Since the terms of the gift are broad and general with no restriction of the use of the fund to its income or to any special branch or feature of public school education in the district, the voters had power to say for what special purpose or purposes, and in what manner, the fund should be applied for such education. The testatrix employed language clearly showing her intention that the voters should have free hand in passing upon any particular use of the fund within the comprehensive scope of her benefaction. See Haynes v. Carr, 70 N.H. 463; Clark v. Cummings, 83 N.H. 27.
Case discharged. *Page 211